            Case 7:20-mj-10484-UA Document 30 Filed 06/14/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
UNITED STATES OF AMERICA,

                                     Plaintiff,                      SCHEDULING ORDER
             -against-                                               20 Mag 10484
GREGG BRIE,

                                      Defendant.
------------------------------------------------------X

         The Court has scheduled an Arraignment for June 15, 2021 at 2:00 p.m. before

Magistrate Judge Judith C. McCarthy. To access the conference, counsel should call 877-873-

8017 and use access code 4264138. Counsel will also be provided with a link to connect to the

conference via video.

         Members of the press and public may call the same number, but will not be permitted to

speak during the conference. Persons granted remote access to proceedings are reminded of the

general prohibition against photographing, recording, and rebroadcasting of court proceedings. See

Local Civil Rule 1.8. Violation of these prohibitions may result in sanctions, including removal of

court issued media credentials, restricted entry to future hearings, denial of entry to future hearings,

or any other sanctions deemed necessary by the Court.

         Counsel should be sure to consult the Court's Emergency Individual Rules and Practices,

available on the Court's website, and comply with the rules regarding conferences.

Dated: June 14, 2021
       White Plains, New York


                                                          SO ORDERED:



                                                          JUDITH
                                                              ITH CC. M
                                                                      McCARTHY
                                                                         CARTHY
                                                          United States Magistrate Judge
